Citation Nr: 1410074	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  10-09 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for tuberculosis (TB).

2.  Entitlement to a compensable initial evaluation for status post fracture, distal right femur.

3.  Entitlement to a compensable initial evaluation for posttraumatic Stress Disorder (PTSD).

4.  Entitlement to a compensable initial evaluation for left great toe disability.

5.  Entitlement to a compensable initial evaluation for a nasal fracture.

6.  Entitlement to a compensable initial evaluation for left knee disability.

7.  Entitlement to a compensable initial evaluation for right knee disability.

8.  Entitlement to a compensable initial evaluation for right wrist disability.

9.  Entitlement to a compensable initial evaluation for left Achilles tendon disability.

10.  Entitlement to a compensable initial evaluation for hypertension.

11.  Entitlement to a compensable initial evaluation for a right hip scar.

12.  Entitlement to an initial rating in excess of 10 percent for bilateral eye disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to December 2008.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

In May 2013, the Veteran and his spouse testified in front of the undersigned by videoconference technology.  The transcript has been associated with the virtual claims file.

The Veteran submitted a VA Form 21-22 dated in December 2012.  The Form requested that the Veteran's representative be withdrawn.  The Board requested clarification from the Veteran in October 2013.  The Veteran indicated in a November 2013 statement that he did not wish his representative be withdrawn.  Thus, the Veteran's current representation is appropriately indicated on the cover page of this decision.

The Board notes that the Veteran submitted additional post-service treatment records on three different occasions after his claims had been certified by the Board.  The Veteran has waived RO adjudication of the new evidence and thus remand is not required for this reason.

The Board additionally notes that new records from the VA Medical Center were associated by the RO with the virtual claims file in October 2013.  These records are not relevant to the claims decided herein; thus, remand is not required for RO consideration.

The issues of entitlement to service connection for asthma, tinnitus, bilateral hearing loss, cervical spine disability, lumbar spine disability, joint swelling, a disability of the fingers, erectile dysfunction and bilateral ankle disability have been raised by the record (in a December 2012 letter from the Veteran), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 

The issues of entitlement to a compensable initial evaluation for status post fracture, distal right femur; PTSD; left great toe disability; a nasal fracture; left knee disability; right knee disability; right wrist disability; and left Achilles tendon disability are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  On March 15, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal of entitlement to service connection for TB as well as increased initial ratings for bilateral eye disability and hypertension was requested.

2.  The Veteran's right hip scar is superficial, does not cover more than 144 square inches, is not unstable, and does not cause limitation of motion, but is painful.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal of entitlement to service connection for TB as well as increased initial ratings for bilateral eye disability and hypertension by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

2.  The criteria for a 10 percent rating, but no more, for a right hip scar have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in July 2008 that fully addressed all notice elements and was issued prior to the initial RO decision in this matter.  The letter provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  

The Board additionally notes that the Veteran's claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, the Veteran's statements in support of the claim are of record, including testimony provided at a March 2013 before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Withdrawal of Claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time or during the course of hearing on the record before the Board promulgates a decision.  38 C.F.R. § 20.202 (2013). Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2013).  During his Board hearing, the Veteran withdrew his appeal concerning entitlement to service connection for TB as well as increased initial ratings for bilateral eye disability and hypertension and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals and they are dismissed.

Right Hip Scar

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2013); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2013); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2013); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10 (2013).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as 'staged' ratings.  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Scars, other than of the head, face or neck, that are deep or that cause limited motion warrant a 10 percent rating if they involve an area or areas exceeding six square inches (39 sq. cm), or a 20 percent evaluation if the area or areas exceed 12 square inches (77 sq. cm).  38 C.F.R. § 4.118, Diagnostic Code 7801 (2013).  A note following Diagnostic Code 7801 provides that a deep scar is one associated with underlying soft tissue damage.  Scars that are superficial, are not productive of limitation of motion, and are not on the head, face, or neck warrant a 10 percent evaluation if they involve an area or areas of 144 square inches (929 sq. cm) or more. 38 C.F.R. § 4.118, Diagnostic Code 7802 (2013).  A 10 percent evaluation is authorized for superficial, unstable scars.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2013).  A note following this Diagnostic Code provides that an unstable scar is one where, for any reason, there is frequent loss of covering of the skin over the scar.  A 10 percent evaluation is authorized for superficial scars that are painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2013).  A note following Diagnostic Codes 7802, 7803 and 7804 provides that a superficial scar is one not associated with underlying soft tissue damage.  Scars may also be rated based on the limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2013). 

Turning to the evidence of record, a July 2008 VA authorized examination indicated  the Veteran had a well-healed surgical scar, 12 cm x 0.5 cm, on the
right hip.  The surface of the scar was flush with the surrounding skin, and there was no detectable alteration in sensory perception or vascular supply.  There was no detectable alteration in form or function of the right and left hips. There was no sign of edema, effusion, weakness, tenderness, redness, heat or abnormal movement. There was normal strength and the range of motion of the right and left hips.  There was no significant change in pigmentation or texture in the scars mentioned in the examination report and there was no sign of keloid formation. There was no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation or edema.

The Veteran testified in March 2013 that his right hip scar was painful on flare-ups.

Thus, taking all of the evidence into consideration, the preponderance of the evidence indicates that the Veteran's scar is painful and thus warrants a 10 percent disability rating.  The Board additionally finds that the preponderance of the evidence indicates that the Veteran's right posterior thigh scar is superficial, does not cover more than 144 square inches, is not unstable and does not cause limitation of motion.  Thus, the Veteran's scar does not warrant a rating higher than 10 percent.

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2013).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected scar but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order.

Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  


ORDER

The appeal concerning entitlement to service connection for TB is dismissed.

The appeal concerning entitlement to a compensable initial evaluation for hypertension is dismissed.

The appeal concerning entitlement to an initial rating in excess of 10 percent for bilateral eye disability is dismissed.

Entitlement to an initial evaluation of ten percent for a right hip scar is granted, subject to the regulations applicable to the payment of monetary benefits.


REMAND

The Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to his claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The Board notes that the Veteran indicated during his hearing testimony that many of his service-connected disabilities had worsened.  The record reflects that the Veteran was afforded VA examinations to determine the current degree of severity of the disabilities at issue in July 2008 and August 2008.  Therefore, given the Veteran's contentions and the examintions being more than five years old, a remand of this case to afford the Veteran VA examinations to determine the current degree of severity of his service-connected disabilities.  

The VBMS virtual file indicates that correspondence was added to the file on October 31, 2013 indicating that additional private treatment records should be requested.  The Veteran indicated that relevant records from Lafayette Clinic, knee, ankle, wrist and pain; Lakeview Urgent Care Clinic, knee pain; and from H.J., M.D., PTSD; should be obtained.

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should request the Veteran to provide identifying information concerning any health care facilities where he received treatment or underwent evaluation for any of the disabilities at issue.  It should then undertake any additional indicated development to obtain any pertinent, outstanding evidence, to include contacting Lafayette Clinic; Lakeview Urgent Care Clinic, and H.J., M.D and also including any ongoing medical records from the Fayetteville VA Medical System.  The RO or the AMC should continue its efforts to obtain any pertinent, outstanding service medical records unless additional efforts would be futile.

2.  Then, afford the Veteran an examination or examinations by an examiner or examiners with appropriate expertise to determine the current severity of the Veteran's service-connected disabilities on appeal.  The claims folder must be made available to and reviewed by the examiner(s).  Any indicated studies should be performed.  The RO or the AMC should ensure that all information required for rating purposes is provided by the examiner(s).

3.  Then, the RO or the AMC should readjudicate the claims. If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and the representative, if any, should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


